WEBB, Judge.
The first question on this appeal is whether the plaintiff presented evidence from which it could be concluded that the plaintiff was induced by the fraud of the defendant to put her name on the deed. We note that the court did not make a finding of fact that the defendant’s fraud did not induce the plaintiff to have her name put on the deed. We do not have the question of whether the evidence supports the findings of fact. In order to reform a deed on the ground of fraud, the plaintiff must prove (1) a false representation; (2) the person making the representation knew it was false or had a reckless disregard of its truth or falsity; (3) the statement was intended to mislead the plaintiff and in*624duce him to act upon it; and (4) the plaintiff did rely on the statement and was damaged by doing so. See Kemp v. Funderburk, 224 N.C. 353, 30 S.E. 2d 155 (1944).
We believe the evidence in this case is sufficient from which to find the defendant made a false representation to the plaintiff as to her marital status which she knew was false. The question crucial to this appeal is whether it could be found that this misrepresentation was intended to mislead the defendant and induce him to have the house and lot conveyed to both parties. We hold that on the evidence in the case sub judice such finding of fact could not be made. The parties went through a marriage ceremony nine years before the property was conveyed to them. There is no evidence that the defendant had the conveyance in mind when she misled the plaintiff as to her marital status. We do not believe there was sufficient evidence to find the misrepresentation by the defendant was intended to induce the plaintiff to have her name put on the deed. We hold the district court was correct in dismissing the plaintiffs action to reform the deed.
The plaintiff also assigns error to the court’s order requiring him to pay the counsel fees for the appeal. We believe this assignment of error has merit. Defendant contends the award of counsel fees is supported by G.S. 6-18(1) and G.S. 6-21(7). G.S. 6-18(1) deals with the taxing of costs without mentioning attorney fees. G.S. 6-21(7) deals with special proceedings for the partition of real property. The claim in the case sub judice is for the reformation of a deed. We hold the district court erred in allowing counsel fees.
Modified and affirmed.
Chief Judge MORRIS and Judge WHICHARD concur.